*276PETITION POR RE-HEARING.
In the case of Winchester v. Winchester, 1 Head,. 483, it was decided that a wife might file a bill of review by next friend in a case where her husband was barred by the statute of limitation, making him a defendant, the court saying: “The case of a bill of review is not analagous to that of a suit for the land, where the joint estate is barred, and where neither can sue.”
It is suggested that the holding of this court is-in conflict with that in Winchester v. Winchester. In the present case there was a joint judgment against husband and wife. The right of the husband to prosecute a writ of error being barred, the wife, by next friend, filed the record for writ of error, making her husband a defendant. It was held that because the-judgment against them was joint, and because the right of the husband to prosecute the writ was barred,, the wife could not prosecute it while covert, for the reason that the suit must be jointly prosecuted. This-holding was in accordance with the analogy as to-suits for land, where the joint estate is barred, and where neither can sue. In such a case, where the joint right of action is barred, no suit can be brought during the coverture, and afterwards, the wife has time given her within which she may sue.
Petition dismissed.